Atkinson and Hill, JJ.,
dissenting. Civil Code § 1069, codified from the act of 1903 (Acts 1903, p. 15), prescribes the taxing situs of land and the improvements thereon which compose the plants of all corporations except railroad companies and others therein excepted by name. The provision as to taxing situs therein made is that where plants of companies comprehended by the statute, situated on one tract or body of land, are divided by the county line of two or more counties, the situs, for the purpose of taxation of the entire plant, shall be in the county in which are located the main buildings containing machinery or most of the-buildings of the company. In such case the county of the taxable situs of the company is entitled to the money derived from the-county tax on the entire plant, to the exclusion of the other county or counties in which parts of the tract on which are situated the main buildings of the plant may lie. County of Walton v. County of Morgan, 120 Ga. 548 (48 S. E. 243); High Shoals Manufacturing Co. v. Penick, 127 Ga. 504 (56 S. E. 648). Electric-Power companies, though authorized to exercise the power of eminent domain at that time (Acts 1897, p. 68; Jones v. North Ga. El. Co., 125 Ga. 618 (54 S. E. 85, 6 L. R. A. (N. S.) 122, 5 Ann. Cas. 526)), were not included among the companies excepted; and hence the provisions of section 1069 are applicable to them. It was not intended by the *583subsequent general tax act of 1909 (Acts 1909, p. 65, Civil Code, §§ 987, 988) to repeal section 1069 in regard to the taxing situs of property divided by county lines. Those sections do not purport to deal with the question of situs of property for taxation, but merely to deal with the subject of instrumentalities looking to administrative detail in the collection of taxes. Eelatively to electric-power companies, tax returns are to be made to the comptroller-general under the Civil Code, §§ 987, 988, instead of to the county receiver of tax returns as theretofore, and taxes are to- be assessed against such companies by the comptroller-general under the Civil Code, § 1038. But this was not intended to change the taxing situs of the property of such companies, so as to take from a county theretofore entitled, under the Civil Code, § 1069, to moneys derived from the taxation against property of such companies, and give it to another county. That would comprehend, as between counties, title to taxes leviable against companies subject to taxation under existing laws; and the statute did not purport to deal with any such question. It was merely intended that the comptroller-general should act in an administrative capacity in assessing taxes under existing machinery provided for such assessment against railroad companies, leaving the taxing situs of the plants of electric-power companies as theretofore provided under the Civil Code, § 1069; and if not divided by county lines, then, under the general law, in the county where the property is located. It would be the duty of the comptroller-general to recognize such situs in making the assessment of taxes. The latter part of Civil Code § 988 declared that “the law now of force providing for the taxation of railroads in this State shall be applicable to the assessment of taxes from said business as above stated.” This does not make the railroad law a part of section 988, for the purpose of changing taxing situs of property, but is merely a provision for employment of machinery for administrative work in the assessment of taxes against property under the Civil Code, sections 1036-1038, inclusive. The assessment of taxes against property as here mentioned refers merely to administrative functions (1 Words & Phrases (Assessment in Taxation), 550), and is a different thing from declaring taxable situs of the property as between two counties contending for the right to money derived from such taxation. The general tax act, supra, considered in connection with the other sections of *584the code, does not expressly or by necessary implication repeal that part of section 1069, which declares the taxable situs of property.
The judgment on the main bill of exceptions should be affirmed, and the cross-bill be dismissed. In connection with what has been said, the several sections of the code, above mentioned, should be read in their entirety. For convenience of reference they are here set out, as follows:
“§ 987. The president, superintendents, or agents of all manufacturing and other companies, whether incorporated or not, other than railroad, telegraph, telephone, express, sleeping and palace-car-companies, and such other companies as are required to make return of the value of their franchise to the comptroller-general under the provisions of sections 1019 to 1029, inclusive, and all persons and companies conducting business enterprises of every nature whatsoever, shall return for taxation at its true market value all of their real estate to the tax-receiver of the county wherein said real estate is located; provided, that if the real estate upon which said manufacturing or other business enterprise of whatsoever nature is carried on lies on or across the county line, or county lines, and in two or more counties, said real estate shall be returned to the tax-receiver of the county wherein are located the main building containing the machinery, or most of the main buildings; provided, further, that all persons, companies and corporations, not excepted above, conducting any business enterprise upon realty not taxable in the county in which such persons reside, or the office of the company or corporation is located, shall return for taxation their stock of merchandise, raw material, machinery, live stock, and all other personalty employed in the operation of such business enterprise, together with the manufactured goods and all other property of such business enterprise, and notes and .accounts made and the money used in the prosecution of said business enterprise on hand at the time for the estimation of property for taxation, including all personalty of whatsoever kind connected with or used in such enterprise in any manner whatsoever, in the county in which is taxable the realty wherein such business enterprise is located or carried on; provided, further, that the agent in this State of any person, firm, or corporation, resident without this State, who shall have on hand for sale, storage, or otherwise, as such agents, merchandise or other property, including money, notes, accounts, bonds, *585stocks, etc., shall return the same for taxation to the tax-receiver of the county wherein the same may be, to be taxed for State and county purposes, as other property in this State is taxed. .
“§ 988. All railroad companies, street and suburban railroads, or sleeping-car companies, persons or companies operating railroads, or street railroads, or suburban railroads, or sleeping-cars in this State, all express companies, including railroad companies doing an express, telephone, or telegraph business, and all telephone and telegraph companies, person or persons doing an express, telephone, or telegraph business; all gas, water, electric-light or power, steam-heat, refrigerated-air, dockage or cranage, canal, toll-road, toll-bridge, railroad-equipment and navigation companies, through their president, general manager, or agent having control of the companies’ affairs in this State, shall be required to make returns of all property of said company located in this State to the comptroller-general, and the law now of force providing for the taxation of railroads in this State shall be applicable to the assessment of taxes from said business as above stated.
“§ 1036. On or before the first day of May, each railroad company in this State shall make an annual return to the comptroller-general, for the purposes of county taxation in each of the counties through which said road runs, in the following manner: Said return shall be under the oath of-the president or other chief executive officer, and shall show the following facts as they existed on the first day of April preceding, to wit: first, the aggregate value of the whole property of said railroad company; second, the value of the real estate and track-bed of said company; third, the value of the rolling-stock, and all other personal property of said company; fourth, the value of the company’s property in each county through which it runs.
“§ 1037. Whenever the amount of the tax levy of any county through which the said railroad runs is assessed by the authority of such county, it shall be the duty of the ordinary thereof to certify the same and transmit such certificate to the comptroller-general; and the property of such railroad company shall be subject to taxation in each county through which the road passes, to the same extent and in the same manner that all other property is taxed, in the manner hereafter set out.
“§ 1038. Whenever such certificate is received by the comp*586troller-general, he shall proceed to assess the amount of each and every railroad company’s properly, in each and every of said counties, in the following manner: First, it shall be assesssed upon the property located in each county, upon the basis of the value given by the returns. Second, the amount of tax to be assessed upon the rolling-stock and other personal property is as follows: As the value of the property located in the particular county is to the value of the whole property, real and personal, of the said company, such shall be the amount of rolling-stock and other personal property to be distributed for taxing purposes to each county. The value of the property located in the county and the share of the rolling-stock and personal property thus ascertained, and apportioned to each of such counties, shall be the amount to be taxed to the extent of the assessment in each county.
“§ 1069. All manufacturing and other companies, whether incorporated or not, other than railroad, telegraph, telephone, express, sleeping and palace-car companies, and all persons owning and operating manufacturing and other plants, whose real estate or plant lies on or across a county line or county lines, and in two or more counties, shall return for taxation their said real estate, together with the buildings and machinery thereon, and all personal property made by or used in connection with or for the purpose of operating said manufacturing or other plants (except money,'notes, and accounts, and other like property), ih the county in which are located the main buildings containing machinery, or most of said main buildings, of said manufacturing and other plants, and shall there pay their taxes; and the money, notes, and accounts and other like property may be so returned and the taxes thereon so paid, or the money, notes, and accounts and other like property may be re!turned in the county in which is located the principal office or the residence of said companies or persons, and the taxes on the money, notes, and accounts and other like property may be there paid.”